PER CURIAM
This is a case of direct review of decisions by the Corrections Facility Siting Authority and the Governor to approve, and by the Department of Corrections to site, a prison at Stimpson Gulch in Jackson County.1 Petitioners own property in the vicinity of the proposed site. They challenge the siting decisions, raising several statutory and constitutional issues. We have considered all of petitioners’ challenges, but conclude that they either are controlled by this court’s decision in City of Wilsonville v. Dept. of Corrections, 326 Or 152, 951 P2d 128 (1997), or otherwise are not well taken.
The decisions of the Department of Corrections, the Corrections Facility Siting Authority, and the Governor are affirmed.

 See ORS 421.611 to 421.630 (setting out siting process and authorizing Supreme Court review of siting decisions).